EXECUTION VERSION
Date: July 9, 2020


Tianjin Zhonghuan Semiconductor Co., Ltd
No. 12 East Haitai Road, Huayuan Industrial Park,
Hi-tech Industrial Zone, Tianjin, PR China


Re: Consent and Waiver Relating to Replacement Financing and Certain Other
Matters (this “Consent and Waiver Letter”)


Ladies and Gentlemen:


We refer to the Investment Agreement (the “Investment Agreement”), dated
November 8, 2019, among SunPower Corporation, a Delaware corporation (“Parent”),
Maxeon Solar Technologies, Pte. Ltd., a company incorporated under the Laws of
Singapore and, as of the date of this Consent and Waiver Letter, a wholly owned
subsidiary of Parent (“SpinCo”), Tianjin Zhonghuan Semiconductor Co., Ltd., a
PRC joint stock limited company (“Investor” and, collectively with Parent and
SpinCo, the “Parties”) and, solely for purposes of Sections 5.2, 6.1, 6.3, 6.4,
6.6, 6.8, 6.9(d), 6.10, 8.2(a) and Article IX thereof, Total Solar INTL SAS, a
French société par actions simplifiée. Capitalized terms used but not defined
herein have the meanings given to them in the Investment Agreement.
Parent and SpinCo are evaluating certain financing options as alternatives to a
portion of the Debt Financing, including the issuance by SpinCo or a Subsidiary
of SpinCo of exchangeable senior notes due 2025 (with key terms set forth on
Annex A) (the “Convertible Notes”) and the undrawn amount under that certain
trade facility made available to SunPower Malaysia Manufacturing Sdn Bhd (as of
the date hereof, a wholly owned subsidiary of Parent) by Standard Chartered Bank
Malaysia Berhad, as amended, supplemented or replaced from time to time, most
recently supplemented by a supplemental facility letter (uncommitted) dated 20
April 2020 (the “SCB Trade Facility”).
In furtherance of the foregoing, Parent and SpinCo have requested that Investor
(a) pursuant to Section 5.1(b) of the Investment Agreement, consent to SpinCo or
a Subsidiary of Spinco issuing the Convertible Notes prior to the Separation,
and (b) pursuant to Section 9.13 of the Investment Agreement, consent that (i)
the gross proceeds from the Convertible Notes and (ii) the undrawn amounts of
the Designated Combined Facility Limits (as defined in the SCB Trade Facility),
as of the date of the Closing, that may be drawn under and in accordance with
the SCB Trade Facility, in each case of clauses (i) and (ii), be deemed
“Replacement Financing” as contemplated by Section 6.9(b) of the Investment
Agreement. Investor hereby grants its consent to the foregoing and waives any
requirement that the Convertible Notes or the SCB Trade Facility must satisfy
the Acceptable Financing Terms.
In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally


--------------------------------------------------------------------------------



bound hereby, by execution of this Consent and Waiver Letter, each of the
Parties hereby further agrees as follows:
1.  Remaining Portion of Debt Financing; Form F-3. Parent and SpinCo
acknowledge, agree and jointly represent and warrant to Investor that, (i) other
than with respect to the Convertible Notes and the SCB Trade Facility, the Debt
Financing, or any other forms of Replacement Financing, to be obtained on the
Closing Date as contemplated by Section 7.1(n) of the Investment Agreement shall
be on terms and conditions that are no less favorable to SpinCo than the
Acceptable Financing Terms; and (ii) any consummation of the Separation at a
time when the Form F-3 (as defined in Annex A) has not been declared effective
by the SEC shall require the prior written consent of Investor.


2.  Top Up Option; TZS Facilitation Agreement. In the event that SpinCo or a
Subsidiary of SpinCo issues the Convertible Notes, then at the Closing, SpinCo
shall (i) grant Investor (or its designee) an option (with the key terms set
forth on Annex B), in form and substance reasonably satisfactory to Investor, to
purchase a number of SpinCo Shares (the “Option”), and (ii) enter into the TZS
Facilitation Agreement (as defined in Annex A) with Investor (or its designee),
in form and substance reasonably satisfactory to Investor.


3.  Definition of Fully Diluted SpinCo Shares. Notwithstanding anything to the
contrary in the Investment Agreement, the definition “Fully Diluted SpinCo
Shares” shall include for all purposes the following clause at the end of such
definition (and such definition shall be interpreted as if such clause,
including the applicable defined terms set forth in this Consent and Waiver
Letter, had been included therein):


“, but excluding the Convertible Notes, the Facility Shares and TZS Facility
Shares (as defined in Annex A) and the Option.”


4.  Additional Financing Condition. Notwithstanding anything to the contrary in
the Investment Agreement, Section 7.1(o) of the Investment Agreement shall be
disregarded for all purposes, and the following shall be interpreted as
replacing it in its entirety:


“(o) Additional Financing. SpinCo and the other parties thereto shall have
either (i) entered into definitive agreements with respect to the Additional
Financing and shall have delivered to Investor evidence reasonably satisfactory
to Investor that (A) all conditions precedent to the utilization of the
Additional Financing have been satisfied or waived and (B) the Additional
Financing has not been utilized, or (ii) put into place the right for SpinCo to
unilaterally implement, upon or after the Closing, (A) the alternative working
capital arrangements set forth in Schedule 7.2(o) and (B) the Supply Agreement
(including Section 5(b) thereof).”


        2

--------------------------------------------------------------------------------



5.  Purchased Share Number Calculation. Notwithstanding anything to the contrary
in the Investment Agreement, Schedule 2.5 to the Investment Agreement, which
sets forth the methodology for the Purchased Share Number Calculation, shall be
disregarded for all purposes and replaced with the Schedule attached to this
Consent and Waiver Letter as Annex C.


6. Shareholders Agreement. Notwithstanding anything to the contrary in the
Investment Agreement, Exhibit K to the Investment Agreement, which sets forth
the form of Shareholders Agreement, shall be disregarded for all purposes and
replaced with the form of Shareholders Agreement attached to this Consent and
Waiver Letter as Annex D.
7. Long Stop Date. Notwithstanding anything to the contrary in the Investment
Agreement, Section 8.1(b) of the Investment Agreement shall be disregarded for
all purposes, and the following shall be interpreted as replacing it in its
entirety:
“(b) by either Parent or Investor if the Closing shall not have occurred on or
before September 25, 2020 (as such date may be extended pursuant to the
following proviso, the “Termination Date”); provided, that the Termination Date
shall be extended by 45 days if the Parties engage in discussions pursuant to
Section 6.9(f)(iii); provided, further, that the right to terminate this
Agreement pursuant to this Section 8.1(b) shall not be available to any Party
that has breached in any material respect any of its obligations under this
Agreement where such breach was the cause of, or resulted in, the failure of the
Closing Date to occur on or before the Termination Date;”  


8. General Provisions. Except as expressly set forth herein, nothing in this
Consent and Waiver Letter amends, alters, modifies or supersedes any provision
of the Investment Agreement, or waives any rights or remedies thereunder, each
of which remain in full force and effect. Sections 9.3 – 9.11 and 9.13 – 9.16 of
the Investment Agreement are incorporated into this Consent and Waiver Letter
mutatis mutandis.
[Signature Pages Follow]


        3


--------------------------------------------------------------------------------



Please confirm your understanding and agreement with the foregoing by signing
and dating the enclosed copy of this Consent and Waiver Letter and returning it
to us.
Very truly yours,
SUNPOWER CORPORATION
By: /s/ Thomas H. Werner
Name: Thomas H. Werner
Title: President and Chief Executive Officer


MAXEON SOLAR TECHNOLOGIES, PTE. LTD.


By: /s/ Jeffrey W. Waters
Name: Jeffrey W. Waters
Title: Chief Executive Officer


[Signature Page to Consent and Waiver Letter]



--------------------------------------------------------------------------------



Acknowledged and Agreed:
TIANJIN ZHONGHUAN SEMICONDUCTOR CO., LTD.
天津中环半导体股份有限公司


By: /s/ SHEN Haoping
Name: SHEN Haoping
Title: General Manager, Chairman
Date: July 9, 2020




[Signature Page to Consent and Waiver Letter]




--------------------------------------------------------------------------------



Annex A
Key Terms of Convertible Notes

Issuer
Maxeon Solar Technologies, Ltd. (the “Notes Issuer”).
Convertible Notes
Up to $225,000,000 aggregate principal amount of convertible senior notes due
2025, plus up to an additional $33,750,000 aggregate principal amount of
Convertible Notes that may be issued to the initial purchasers thereof upon
exercise by the initial purchasers of an option to purchase, for settlement
within a period of 13 days from, and including, the date the Convertible Notes
are first issued.
RankingThe Convertible Notes will be the Notes Issuer’s senior, unsecured
obligations.MaturityThe Convertible Notes will mature on July 15, 2025, unless
earlier repurchased, redeemed or converted.Interest
Interest on the Convertible Notes is targeted to accrue at a rate of between
5.50% and 6.50%, but in no event greater than 8.25%, per annum, payable
semi-annually. In addition, additional interest on the Convertible Notes will
accrue at a rate of no more than (1) an additional amount per annum in the event
SpinCo fails to timely file reports required under Rule 144 of the Securities
Act of 1933 (after giving effect to all grace periods permitted thereunder) or
the Convertible Notes are not otherwise freely tradeable, (2) an additional
amount per annum in the event specified events of default under indenture for
the Convertible Notes occur and (3) an additional amount for the first interest
payment period if a Form F-3 registration statement relating to the registration
under the Securities Act of 1933 of Facility Shares (as defined below) issuable
pursuant to the physical delivery share forward transaction (the “Form F-3”) has
not been declared effective by the U.S. Securities and Exchange Commission on or
before the 20th business day following the Separation.




--------------------------------------------------------------------------------




Conversion Rights
Following the Separation, the Convertible Notes will be convertible into newly
issued SpinCo Shares or, at the Note Issuer’s election, cash based on the
conversion rate set forth in the indenture for the Convertible Notes or a
combination thereof. The initial conversion rate would represent a premium no
less than 15.0% of the average of the daily volume weighted average prices per
SpinCo Share over a consecutive trading day period that is not less than 10 that
is expected to begin on the fifth trading day immediately following the
Separation (the “20-Day VWAP”). The conversion rate will be subject to customary
adjustments in specified circumstances set forth in the indenture for the
Convertible Notes.
Redemption RightsThe Convertible Notes will have customary redemption rights for
instruments of such type. In addition, if (1) the Separation does not occur by a
specified date that will be no earlier than September 25, 2020 or (2) the Form
F-3 has not been declared effective by the U.S. Securities and Exchange
Commission by a specified date that will be no earlier than September 25, 2020,
then the Notes Issuer will be required to redeem all, but not less than all, of
the Convertible Notes at a cash redemption price not greater than 105% of the
principal amount of the Convertible Notes plus accrued and unpaid interest to,
but excluding, the redemption date. For purposes of the Investment Agreement,
any consummation of the Separation at a time when the Form F-3 has not been
declared effective by the U.S. Securities and Exchange Commission would require
the prior written consent of Investor.Repurchase RightsThe Convertible Notes
will have repurchase rights in connection with a fundamental change that are
customary for instruments of such type.

A- 2



--------------------------------------------------------------------------------




Prepaid Forward Share Purchase
In connection with the offering of the Convertible Notes, SpinCo expects to
enter into privately negotiated prepaid forward stock purchase transactions with
one of the initial purchasers (or an affiliate) (the “Forward Counterparty”)
pursuant to which SpinCo would purchase up to $40,000,000 worth of SpinCo Shares
for settlement on or around the maturity date of the Convertible Notes, subject
to earlier settlement. The number of SpinCo Shares subject to the prepaid
forward transactions will be determined based on a specified averaging period of
the market price of the SpinCo Shares following the Separation.
Physical Delivery Share Forward Transaction
SpinCo expects to enter into an agreement with one of the initial purchasers (or
an affiliate) (the “Facilitator”), under which SpinCo will agree to issue to the
Facilitator for no consideration up to $60,000,000 worth of SpinCo Shares (the
“Facility Shares”) which amount of Facility Shares would be returned to SpinCo
for no consideration (or, if the required SpinCo shareholder approval necessary
for the return of such shares is not obtained, delivered to a custodian who
would utilize such shares for specified purposes, including delivery of shares
pursuant to SpinCo’s equity incentive plans) on or around the maturity date of
the Convertible Notes, subject to earlier termination. The number of Facility
Shares subject to the agreement would be determined by a specified averaging
period of the market price of the SpinCo Shares following the Separation.



A- 3



--------------------------------------------------------------------------------




TZS Facilitation Agreement
SpinCo expects to enter into an agreement with Investor or its designee (the
“TZS Facilitation Agreement”), under which SpinCo will agree to issue to
Investor (or its designee) for no consideration SpinCo Shares in an amount
necessary to cause Investor (or its designee) to maintain its percentage
ownership of outstanding SpinCo Shares of 28.8480% following the issuance of the
Facility Shares and any SpinCo Shares issued under any share facilitation
agreement with Total (the “TZS Facility Shares”), which amount of TZS Facility
Shares would be returned to SpinCo for no consideration (or, if the required
SpinCo shareholder approval necessary for the return of such shares is not
obtained, delivered to a custodian who would utilize such shares for specified
purposes, including delivery of shares pursuant to SpinCo’s equity incentive
plans) on or around the maturity date of the Convertible Notes, subject to
earlier termination. In the event a TZS Facilitation Agreement is executed,
Total will have the option to execute a similar share facilitation agreement
with respect to the number of SpinCo Shares necessary to maintain its percentage
ownership of outstanding SpinCo Shares.
Governing Law
New York.

A- 4




--------------------------------------------------------------------------------



Annex B
Key Terms of Option

Issuer
Maxeon Solar Technologies, Ltd. (the “Option Issuer”).
Holder
Tianjin Zhonghuan Semiconductor Co., Ltd. or its designee (the “Holder”).
SpinCo Shares Subject to OptionAn amount of SpinCo Shares that would allow the
Holder to maintain its percentage ownership of outstanding SpinCo Shares
(measured to the fourth decimal) following any exchange of Convertible Notes for
SpinCo Shares as compared to its percentage ownership existing immediately prior
to any exchange of Convertible Notes for SpinCo Shares.Exercise of OptionIf, at
any time prior to or at the stated maturity of the Convertible Notes, (1) any
holder of Convertible Notes exercises its right to exchange Convertible Notes
and (2) the Option Issuer or the Notes Issuer elect to settle such exchange in
SpinCo Shares, then the Holder may either (x) exercise the option within 20
Business Days of each such settlement or (y) to the extent any option has not
been fully exercised by the Holder following any of such settlements, exercise
such previously unexercised options on an aggregate basis within 20 Business
Days after the maturity date of the Convertible Notes.Exercise Price
The exercise price per SpinCo Share will be the lesser of (1) the price at which
the Holder invested in SpinCo Shares pursuant to the Investment Agreement (which
amount will equal the Purchase Price divided by the number of SpinCo Shares
issued at the Closing) and (2) the 20-Day VWAP.
TermThrough the stated maturity date (inclusive) of the Convertible Notes and 20
Business Days thereafter.




--------------------------------------------------------------------------------




Representations and WarrantiesCustomary representations and warranties,
including due authorization, title to the SpinCo Shares, no conflicts and no
actions or investigations. In connection with the sale of any SpinCo Shares upon
an exercise of the option, the Option Holder will represent and warrant that the
SpinCo Shares are being acquired for investment purposes and not with a view to
a distribution.TransferThe option will not be transferable by the Option Holder
absent the Option Issuer’s prior written consent.Governing LawNew York.





--------------------------------------------------------------------------------



Annex C
Purchased Share Number Calculation
For purposes of the Parties’ determination pursuant to Section 2.5 of the
Investment Agreement, the number of Purchased Shares to be issued and sold to
Investor pursuant to Section 2.1 of the Investment Agreement (the “Purchased
Share Number”) shall be calculated using the spreadsheet formula set forth in
the attachment to this Schedule 2.5 indicated as part of this Schedule 2.5. The
variables used in the spreadsheet formula set forth in the attachment to this
Schedule 2.5 shall be determined and defined in the following order and manner:


First, the Parties shall calculate the “Investor Fraction” by dividing (i) the
“TZS Ownership Percentage,” which shall be 28.848%, by (ii) the “SpinCo
Ownership Percentage,” which shall be 71.152%.


Second, the Parties shall determine the “Parent Pre-Distribution Stock Price,”
which shall mean the average of the closing price per share of Parent Shares
over the two trading days ending on the second trading day before (i) the
Distribution Effective Time or (ii) if earlier, the date on which SpinCo Shares
begin to trade “ex-distribution”. Solely for purposes of illustration, the
Parent Pre-Distribution Stock Price in the attachment to this Schedule 2.5 shall
be $10.00 per share.


Third, the Parties shall calculate the “TZS Purchase Price per Share” which
shall equal the Purchase Price divided by the Purchased Share Number.


Fourth, the Parties shall determine the “Parent Basic Shares Outstanding” which
shall equal the number of Parent Shares outstanding as of the Record Date.
Solely for purposes of illustration, the Parent Basic Shares Outstanding in the
attachment to this Schedule 2.5 shall be equal to 142,600,000 (which is based on
the number of Parent Shares reported as outstanding in Parent’s Quarterly Report
on Form 10-Q for the quarterly period ending September 29, 2019, filed on
October 31, 2019).


Fifth, the Parties shall determine the “Distributed Shares,” which shall equal
the Parent Basic Shares Outstanding multiplied by the distribution ratio
determined by the Parent Board in connection with the Distribution. For purposes
of this calculation, the “distribution ratio” shall be expressed as a fraction,
the numerator of which shall equal one and the denominator of which shall equal
the number of Parent Shares a Record Holder must hold on the Record Date to be
entitled to receive in the Distribution one SpinCo Share (solely for purposes of
illustration in the attachment to this Schedule 2.5, the distribution ratio
shall be “1/8”).


Sixth, the Parties shall calculate the number of “SpinCo RSUs and PSUs,” which
shall equal the quotient of (i) the product of (x) number of Parent RSUs (as
defined in the Employee Matters Agreement) and Parent PSUs (as defined in the
Employee



--------------------------------------------------------------------------------



Matters Agreement and determined at the target level) related to SpinCo
employees at close multiplied by (y) the Parent Pre-Distribution Stock Price
divided by (ii) the TZS Purchase Price per Share. Solely for purposes of
illustration, the Parent RSUs related to SpinCo employees in the attachment to
this Schedule 2.5 shall be equal to 1,600,000, and the Parent PSUs related to
SpinCo employees in the attachment to this Schedule 2.5 shall be equal to
132,353.


Seventh, the Parties shall calculate the “Total SpinCo Diluted Shares –
Pre-Purchased Shares” which shall equal the sum of (i) Distributed Shares and
(ii) SpinCo RSUs and PSUs.


Eighth, the Parties shall calculate the Purchased Share Number which shall equal
the product of (i) Total SpinCo Diluted Shares – Pre-Purchased Shares multiplied
by (ii) the Investor Fraction.
        C-2 


--------------------------------------------------------------------------------



Annex D
Form of Shareholders Agreement




